Case 2:19-cv-00349-CCC-SCM Document 1 Filed 01/10/19 Page 1 of 5 PageID: 1




             IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW JERSEY
 __________________________________
 EPTA AMERICA, LLC                  :
                                    :
            Plaintiff,              : Civil Action No.
                                    :
                                    :
 v.                                 :
                                    :
 AMERICAN CASUALTY COMPANY          :     NOTICE OF REMOVAL
 OF READING, PA, CONTINENTAL        :
 CASUALTY COMPANY AND CNA           :
 FINANCIAL CORPORATION              :
                                    :
            Defendants.             :
 __________________________________ :

      Defendants, American Casualty Company of Reading, Pennsylvania

(“American Casualty”) and Continental Casualty Company (“CCC”), by and

through their undersigned counsel, file this Notice of Removal to remove the

above-captioned action, currently pending in the Superior Court of New Jersey,

Law Division, Bergen County, and in support thereof aver as follows:

      1.    On December 6, 2018, Plaintiff, EPTA America, LLC (“Plaintiff”),

commenced this action by filing a Complaint in the Superior Court of New Jersey,

Law Division, Bergen County, Docket No. BER-C-327-18. A copy of the

Complaint is attached as Exhibit A.

      2.    On December 11, 2018, Plaintiff forwarded a copy of the Complaint

to counsel for American Casualty and CCC by email and requested that counsel
 Case 2:19-cv-00349-CCC-SCM Document 1 Filed 01/10/19 Page 2 of 5 PageID: 2



accept service on behalf of American Casualty and CCC in exchange for Plaintiff’s

withdrawal of the Complaint against CNA Financial Corporation.

       3.    On January 2, 2019, American Casualty and CCC agreed to accept

service of the Complaint and Plaintiff agreed to dismiss its claims against CNA

Financial Corporation. A copy of the Acknowledgement of Service is attached as

Exhibit B.

       4.    American Casualty is a corporation organized under the laws of the

Commonwealth of Pennsylvania with its principal place of business in the State of

Illinois.

       5.    CCC is a corporation organized under the laws of the State of Illinois

with its principal place of business in Illinois.

       6.    Upon information and belief, Plaintiff is a citizen of the State of New

Jersey. See Exhibit A.

       7.    This is an insurance coverage action that Plaintiff brought against

American Casualty and CCC to determine the rights and obligations of the parties

under American Casualty Policy No. B5085627212 and CCC Policy Nos.

B5085627212 and B5085627307, in connection with Plaintiff’s demand for

insurance coverage for a cross-claim filed in the matter styled EPTA America LLC

v. Adil Abdul Aziz Alhouran d/b/a Modern Innovations USA, et al, Case No. 30-

2017-00939685 (California Superior Court, County of Orange).



                                            2
 Case 2:19-cv-00349-CCC-SCM Document 1 Filed 01/10/19 Page 3 of 5 PageID: 3



       8.     The matter in controversy herein exceeds the sum of Seventy-Five

Thousand Dollars ($75,000.00), exclusive of interest and costs, being a civil action

alleging claims for declaratory relief and bad faith, and seeking coverage up to the

policy limits, as well as punitive damages and counsel fees.

       9.     This Notice of Removal is being filed pursuant to 28 U.S.C. §

1441(a), which provides for removal of “any civil action brought in a state court of

which the district courts of the United States have original jurisdiction.” 28 U.S.C.

§ 1441(a).

       10.    Pursuant to 28 U.S.C. § 1332(a)(1), the district courts have original

jurisdiction over this civil action because the matter in controversy exceeds the

sum of $75,000.00, exclusive of interest and costs, and is between citizens of

different states.

       11.    This Notice of Removal is timely filed pursuant to 28 U.S.C. §

1446(b), within thirty (30) days of service of the Complaint in the State Action.

The Complaint was filed on December 6, 2018. Counsel for American Casualty

and CCC received a copy of the Complaint by email on December 11, 2018 with a

request to accept service. American Casualty and CCC accepted service of the

Complaint on January 2, 2019.

       12.    A copy of this Notice of Removal is being filed with the Clerk of

Courts, Bergen County, and is being served upon Plaintiff pursuant to 28 U.S.C. §



                                          3
Case 2:19-cv-00349-CCC-SCM Document 1 Filed 01/10/19 Page 4 of 5 PageID: 4



1446(d). A copy of the Notice to the Clerk of Courts is attached hereto as Exhibit

C.

      13.   This is the proper district for removal pursuant to 28 U.S.C. §§ 118(a)

and 1441(a) and (e)(1), in that the District of New Jersey encompasses Bergen

County and is “the district and division embracing the place where such action is

pending.”

      14.   Neither American Casualty nor CCC have filed any responsive

pleadings to the Complaint. There are no other pleadings, orders or other filings in

the State Action. See Exhibit D, Online Docket Entries for Docket No. BER-C-

327-18.

      15.   For the reasons set forth above, the Court has original jurisdiction

over this action under 28 U.S.C. §1332, and removal is appropriate under 28

U.S.C. §1441(a)(1).




                                         4
Case 2:19-cv-00349-CCC-SCM Document 1 Filed 01/10/19 Page 5 of 5 PageID: 5



Dated: January 10, 2019                     Respectfully submitted,

                                            CNA COVERAGE LITIGATION GROUP


                                     By:     s/ Melissa A. Cornibe
                                            Melissa A. Cornibe
                                            Three Radnor Corporate Center
                                            100 Matsonford Rd. – Suite 200
                                            Radnor, PA 19087
                                            T - (610) 964-5828
                                            F- (609) 524-3658
                                            melissa.cornibe@cna.com
                                            Counsel for Defendants,
                                            American Casualty Company of
                                            Reading, Pennsylvania and
                                            Continental Casualty Company




      Pursuant to Local Rule 11.2, the undersigned hereby certifies that the

matter in controversy is not the subject of any other action pending in any

court, or of any pending arbitration or administrative proceeding other than

the pending state action that is the subject of this removal.




                                             s/ Melissa A. Cornibe
                                            Melissa A. Cornibe




                                        5
